internal_revenue_service department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi - plr-113408-01 date date number release date index nos 2601-dollar_figure legend decedent wife son daughter grandson granddaughter trust bank a date date court state dear this responds to a letter dated date and subsequent correspondence from your authorized representative requesting rulings regarding the income gift and generation-skipping_transfer gst tax consequences of the proposed division of trust facts the facts submitted and representations made are as follows decedent died on date prior to date trust is a testamentary_trust created under the last will and testament of decedent bank and a are the co-trustees of trust trustees the terms of decedent’s will provide that the income of trust is to be paid equally among decedent’s wife and decedent’s children son and daughter or per stirpes to the issue of any deceased child of decedent plr-113408-01 trust is to continue until the expiration of twenty years after the death of the last survivor of wife and decedent’s issue living at the time of decedent’s death at that time trust is to terminate and the principal is to be distributed per stirpes among the decedent’s then living issue wife and daughter are deceased grandson and granddaughter are daughter’s children at present son receives one-half of the trust income and the remaining one-half of the income is paid equally to grandson and granddaughter as permitted under the laws of state the trustees and the beneficiaries propose to divide trust into three parts one part which would be equal in value to one-half of the assets of trust would be held for son and his issue a second part which would be equal in value to one-quarter of the assets of trust would be held for grandson and his issue the third part which would be equal in value to one-quarter of the assets of trust would be held for granddaughter and her issue the trustees intend to allocate the assets of the trust among the divided trusts on a pro_rata basis these assets consist of marketable_securities and cash each of the trusts as so divided will otherwise be held on the same terms and conditions as provided in decedent’s will therefore the terms of the divided trusts with respect to the distribution of income and principal during the lifetime of the beneficiaries as well as upon the termination of trust will be identical to the current terms of the will the parties petitioned the court with jurisdiction over trust and on date obtained an order from the court approving the proposed division you represent that no additions actual or constructive have been made to trust since date we have been asked to rule that division of trust into separate trusts in accordance with the terms of the court’s order will not affect the grandfathered status of trust for generation-skipping_transfer_tax purposes neither trust nor any beneficiary thereof will recognize gain_or_loss as a result of compliance with the terms of the court’s order no taxable gift will be made by any party as a result of the implementation of the court’s order and such party’s compliance therewith law and analysis generation-skipping_transfer_tax ruling_request no sec_2601 imposes a tax on every generation-skipping_transfer within the meaning of subchapter_b plr-113408-01 under a of the tax_reform_act_of_1986 gst tax is generally applicable to generation-skipping transfers made after date however under b a of the tax reform act and sec_26_2601-1 of the generation- skipping transfer_tax regulations the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax will not cause the trust to lose its exempt status sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer in the present case trust was irrevocable on date it is represented that no additions actual or constructive have been made to the trust after that date under court’s order trust will be divided into three separate trusts and each separate trust will be subject_to the original terms of trust as set forth in decedent’s will sec_26_2601-1 discusses certain actions taken with respect to a_trust which will not cause a_trust to lose its exempt status under sec_26_2601-1 a modification will not cause an exempt trust to lose its exempt status if the modification does not shift a beneficial_interest in the trust to any beneficiary in a generation lower than the persons who held the beneficial interests prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification that does not cause an increase in the amount of a gst transfer or the creation of a new gst transfer will not cause the trust to lose its exempt status see sec_26_2601-1 example in this case the proposed division of trust will not result in a shift of any beneficial_interest in trust to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the proposed division further the proposed division will not extend the time for vesting of any beneficial_interest in trust beyond the period provided for in decedent’s will further the proposed division of trust will not constitute an addition to trust within the meaning of b a of the tax_reform_act_of_1986 accordingly based on the facts submitted and the plr-113408-01 representations made the proposed division of trust into three separate trusts will not subject the three separate trusts to gst tax by reason of b a of the tax_reform_act_of_1986 and sec_26_2601-1 therefore after the division the resulting successor trusts will continue to be exempt from the gst tax imposed under sec_2601 provided there are no additions to the trusts after date income_tax ruling_request no sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property will be the excess of the amount_realized from the sale over the adjusted_basis provided in sec_1011 for determining gain and the loss will be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained a pro_rata partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result thereof thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 in revrul_69_486 1969_2_cb_159 a non-pro rata distribution of trust property was made in_kind by the trustee the distribution was effected as a result of a mutual agreement between the trustee and the beneficiaries because neither the trust instrument nor local law conveyed authority to the trustee to make a non-pro rata distribution revrul_69_486 held that the transaction was equivalent to a pro_rata distribution followed by an exchange between the beneficiaries and was subject_to the provisions of sec_1001 the present case is distinguishable from revrul_69_486 because it has been represented that the assets of trust will be allocated among the three accounts on a pro_rata basis and each account will receive an equal share of each asset in trust accordingly the proposed transaction will not be treated as a pro_rata distribution followed by an exchange of assets among the beneficiaries of trust an exchange of property results in the realization of gain_or_loss under sec_1001 if the properties exchanged are materially different 499_us_554 there is a material difference when the exchanged properties embody legal entitlements different in_kind or extent or if they confer different rights and powers id pincite plr-113408-01 we conclude that after the division of trust into three separate trusts the beneficiaries will not have different rights to or interests in the trust income or principal than they presently have the same substantive provisions of decedent’s will will continue to control the interests of the beneficiaries after the division therefore under cottage savings association v commissioner the properties exchanged are not materially different and there is no realization of gain_or_loss gift_tax ruling_request no sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if a gift is made in property the value thereof at the date of the gift shall be considered the amount_of_the_gift in this case the interest of each beneficiary will remain the same after the proposed division as it was prior to the division accordingly based on the facts submitted and the representations made we conclude that the proposed division will not cause any beneficiary to be considered as having made a taxable gift under sec_2501 except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling is being sent to your authorized representative assistant to the branch chief office of the associate chief_counsel passthroughs and special industries sincerely yours by lorraine e gardner branch enclosure copy for sec_6110 purposes
